Citation Nr: 9929469	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-01 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence as been submitted to reopen 
a claim for service connection for peripheral neuropathy, 
secondary to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946, from February 1951 to February 1962, from April 1962 to 
April 1965 and from November 1965 to January 1969.  His 
discharge certificates indicate that he served in the 
Republic of Vietnam.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied an application to 
reopen a claim for service connection for peripheral 
neuropathy secondary to exposure to Agent Orange.  


FINDINGS OF FACT

1.  Service connection for peripheral neuropathy secondary to 
Agent Orange exposure was last denied by the RO in a 
September 1994 rating action.  The veteran was notified of 
this action and of his appellate rights, but failed to file a 
timely appeal.

2.  Evidence submitted since the September 1994 rating 
decision is so significant as to require consideration in 
order to fairly decide the merits of the claim


CONCLUSION OF LAW

New and material evidence has been submitted or secured since 
the September 1994 rating decision to reopen the veteran's 
claim of entitlement to service connection for peripheral 
neuropathy secondary to Agent Orange exposure.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a peripheral neuropathy, as the result 
of exposure to Agent Orange, was last denied by the RO in a 
September 1994 rating decision.  The veteran did not appeal 
this determination.  In such cases, it must first be 
determined whether or not new and material evidence has been 
submitted such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a).

Since the September 1994 rating decision, several medical 
statements have been submitted by the veteran.  These include 
a March 1997 statement from Nancy V. Chorba, M.D., who stated 
that she had been seeing the veteran since November 1996 for 
various problems that interfered with the veteran's quality 
of life.  Among the several disabilities listed was 
polyneuropathy.  Dr. Chorba went on to state that some of the 
disabilities were felt to be secondary to Agent Orange 
exposure.  Dr. Chorba did not identify whether polyneuropathy 
was among those disabilities.  Also submitted was a December 
1997 statement from Kamel Elzawahry, M.D. who stated that the 
veteran had sensorimotor neuropathy "which probably fulfills 
the criteria for exposure to herbicides (Agent Orange)."  

These statements are new, but are not considered to be 
material in that they are too speculative.  Neither Dr. 
Chorba, nor Dr. Elzawahry actually state that the veteran's 
peripheral neuropathy was caused by his exposure to Agent 
Orange during service.  A third statement, dated in July 
1996, is clear and unequivocal.  That statement, from Wayne 
E. Blevins, Jr. and Thomas G. Merrill, D.O., indicated that 
it was their opinion that the peripheral neuropathy may be 
due to Agent Orange exposure that the veteran sustained 
during service.  For the purpose of determining whether 
evidence is new and material to reopen a claim, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Under these 
circumstances, the Board finds that the July 1996 statement 
is sufficient to reopen the claim.  

In addition, it is noted that regulations applicable to 
diseases that may be presumed to be due to exposure to Agent 
Orange were amended subsequent to the September 1994 RO 
decision.  That amendment included the addition of acute and 
subacute peripheral neuropathy to the list of presumed 
diseases.  The RO noted this change, but did not afford the 
veteran a de novo review.  An intervening change in the law 
or regulations creates a new basis of entitlement to a 
benefit, and a de novo adjudication of the claim must be 
afforded.  Spencer v. Brown, 4 Vet. App. 283 (1993).

Under these circumstances, it is found that the claim for 
service connection for peripheral neuropathy due to exposure 
to Agent Orange must be reopened and reviewed on a de novo 
basis.  


ORDER

An application to reopen a claim for service connection for 
peripheral neuropathy due to exposure to Agent Orange is 
granted.  


REMAND

As noted, the veteran's claim for service connection for 
peripheral neuropathy due to exposure to Agent Orange has 
been found to be reopened and must be reviewed on a de novo 
basis.  The RO has not been given the opportunity for such a 
review and must be given the opportunity so as to insure that 
there is no prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In view of the above, the case is remanded for the following:

The RO should review the veteran's claim 
on a de novo basis.  

Should the decision remain adverse, the veteran and his 
representative should be furnished a supplemental statement of 
the case and afforded a reasonable opportunity to respond.  
Thereafter, the case should be returned to this Board for 
further appellate consideration.  The appellant need take no 
action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals







